UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50274 Spectral Capital Corporation (Exact name of Registrant as specified in its charter) Nevada 51-0520296 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 701 Fifth Avenue, Suite 4200, Seattle, WA (Address of principal executive offices) (Zip/Postal Code) (206) 262-7820 (Telephone Number) (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No As of May 7, 2015, there are issued and outstanding only common equity shares in the amount of 117,857,623 shares, par value $0.0001, of which there is only a single class.There are 5,000,000 preferred shares authorized and none issued and outstanding. SPECTRAL CAPITAL CORPORATION TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II - OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 8 SIGNATURES 9 1 FORWARD-LOOKING STATEMENTS In addition to historical information, this Report contains forward-looking statements. Such forward-looking statements are generally accompanied by words such as "intends," "projects," "strategies," "believes," "anticipates," "plans," and similar terms that convey the uncertainty of future events or outcomes. The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in ITEM 2 of this Report, the section entitled "MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION." Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management's analysis only as of the date hereof and are in all cases subject to the Company's ability to cure its current liquidity problems. There is no assurance that the Company will be able to generate sufficient revenues from its current business activities to meet day-to-day operation liabilities or to pursue the business objectives discussed herein. The forward-looking statements contained in this Report also may be impacted by future economic conditions. Any adverse effect on general economic conditions and consumer confidence may adversely affect the business of the Company. Spectral Capital Corporation undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. Readers should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission. 2 Item 1: Financial Statements Our unaudited interim financial statements for the three month ended March 31, 2015 and 2014 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. INDEX TO UNAUDITED FINANCIAL STATEMENTS Financial Statements of Spectral Capital Corporation, Inc. Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 (unaudited) F-1 Consolidated Statements of Operations for theThree Months Ended March 31, 2015 and 2014 (unaudited) F-2 Consolidated Statements of Cash Flows for theThree Months Ended March 31, 2015 and 2014 (unaudited) F-3 Notes to the Consolidated Financial Statements (unaudited) F-4 3 SPECTRAL CAPITAL CORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, Assets: Cash and cash equivalents $ $ Prepaid consulting - Current assets Property and equipment, net - - Other assets: Investment in Kontexto, Inc. Intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity: Current liabilities Accounts payable and accrued liabilities - - Related party advances Current liabilities Total liabilities Stockholders' Equity: Preferred stock, par value $0.0001, 5,000,000 sharesauthorized, no shares issued and outstanding - - Common stock, par value $0.0001, 500,000,000 sharesauthorized, 117,857,623 shares issuedand outstanding as of March 31, 2015and December 31, 2014 Additional paid-in capital Common stock warrants - Accumulated deficit ) ) Total stockholders' equity Non-controlling interest ) ) Total equity ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F - 1 SPECTRAL CAPITAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, Three Months Ended March 31, Revenues $
